                                                                    a.s.D?
                                                                        .. ..




                                                                                      L'lV.
             IN THE UNITED STATES DISTRICT COURT FOR
                THE SOUTHERN DISTRICT OF GEORGIA                                          |g
                            SAVANNAH DIVISION


TRAYON JOEY THOMAS,


       Plaintiff,

V.                                                CASE NO. CV419-108


JOHN T. WILCHER, Sheriff,
MEG HEAP, District Attorney,
DONNA SIMMS, Assistant
District Attorney, JUNE
FOOGLE, Public Defender, and
ELIZABETH ASHLEY WOODS,
Public Defender,

       Defendants.




                                  ORDER


       Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 9), to which Plaintiff objected {Doc.

10). In the report and recommendation, the Magistrate Judge

recommends that Plaintiff s complaint should be dismissed due

to Plaintiff's failure to comply with the Magistrate Judge's

instruction to return a correctly signed Consent Form and

Prison Trust Account Statement by June 24, 2019. (Doc. 9.) In

lieu   of   complying      with   the   Magistrate   Judge's       directive.

Plaintiff filed another Consent Form that was signed using an

incorrect    name.    (Doc.   8.) In     response    to    the     report       and

recommendation       now   presently     before   the     Court,    Plaintiff

argues that the Consent Form is correctly signed because his
legal     name    is     RaHarrakte    Sahu     Atum-Rayay.     (Doc.    10.)

Plaintiff has offered no support that RaHarrakte Sahu Atum-

Rayay is his legal name and, in fact, his mother provided an

affidavit stating that his legal name is Trayon Joey Thomas.

(Doc.    10,     Attach.    1.)    Because    Plaintiff   has   continually

failed to file the correct forms as directed by the Magistrate

Judge, the report and recommendation is ADOPTED as the Court's

opinion    in     this     case.    Plaintiff's    complaint     is     hereby

DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to close


this case.


        SO ORDERED this               day of September 2019.




                                        WILLIAM T. MOORE, JR.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
